Citation Nr: 1442378	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-20 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the Veteran filed a timely notice of disagreement (NOD) with respect to an April 2004 decision that denied Montgomery GI Bill (MGIB) education benefits.

2.  Entitlement to Montgomery GI Bill education benefits.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to May 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma, which determined that the Veteran had not filed a timely NOD with respect to an April 2004 decision denying entitlement to MGIB benefits.

This matter was previously remanded by the Board in February 2014, and now returns for further review.  The Veteran's Virtual VA and Veterans Benefits Management System (VBMS) files have been reviewed, but they contain no information.

The issue of entitlement to Montgomery GI Bill education benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An April 12, 2004, letter sent to the Veteran's address of record at the time informed him that his claim for benefits under the MGIB had been denied, but did not inform him of his appellate rights.


CONCLUSION OF LAW

The Veteran's NOD is valid.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. §§ 19.25, 20.201, 20.302, 20.305 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed a claim for MGIB benefits in February 2004.  An April 2004 letter, which was associated with the claims file after the Board's remand, shows that the RO denied his claim because he failed to meet the eligibility criteria.  In November 2010, the Veteran submitted a written statement in which he again asserted his entitlement to educational benefits, and reported that he had not received responses to his earlier claims for such benefits.  Substantively, the Veteran's November 2010 submission constitute an NOD.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 20.201.  The pertinent question is whether that NOD was timely.

Notably, the April 2004 letter denying the Veteran's claim only informed him that he may submit additional agreements, enlistment contracts, or orders as evidence that he meets the criteria for entitlement to MGIB benefits.  The letter contains no reference to the Veteran's appellate rights, and it does not inform him of how to contest the decision other than submitting these additional service records.

A rating decision does not become final and binding until written notification of the decision is issued to the claimant.  See 38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 3.104(a), 3.160(d).  See also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a Veteran, he or she must first receive written notification of the decision); see also Tablazon v. Brown, 8 Vet. App. 359, 361 (1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where an appellant never received notification of a decision denying his or her claim, then the usual one-year limit for timely appealing the decision does not begin to accrue ("run"); instead it is tolled ("stopped").  Such written notification must apprise the Veteran of his procedural and appellate rights.  38 C.F.R. § 19.25.

The Veteran has argued that he never received a response to his claims for educational benefits.  Although the April 2004 letter shows that the Veteran was notified that his claim was denied, its failure to include his appellate rights renders it deficient.  As a result of this deficiency, the Veteran was not properly notified of underlying RO decision.  Therefore, under the above regulations and case holdings, that decision never became final.  Indeed, any other outcome would be in contravention of due process since the Veteran, lacking notice of these appellate rights, would have had no way of knowing to appeal his claim.  For these reasons, the Veteran's NOD is deemed valid.


ORDER

A timely NOD to the April 2004 decision denying entitlement to MGIB benefits was received by VA.  


REMAND

As noted above, the Veteran's NOD was timely filed.  Accordingly, he has initiated the appellate review process of the April 2004 decision, and a statement of the case (SOC) must be issued.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2013); see also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran, and his representative if any, with a Statement of the Case addressing the issue of entitlement to Montgomery GI Bill education benefits.  If the benefit sought is not granted in full, the Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal.  If a timely substantive appeal is filed, the issue should be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


